



Exhibit 10.8
ARCH CAPITAL GROUP LTD.
Restricted Share Agreement
THIS AGREEMENT, dated as of November 12, 2012, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and Andrew Rippert (the “Employee”).
WHEREAS, the Employee has been granted the following award under the Company’s
2012 Long Term Incentive and Share Award Plan (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.
1.Award of Shares.  Pursuant to the provisions of the Plan, the terms of which
are incorporated herein by reference, the Employee is hereby awarded 8,960
Restricted Shares (the “Award”), subject to the terms and conditions herein set
forth. Capitalized terms used herein and not defined shall have the meanings set
forth in the Plan. In the event of any conflict between this Agreement and the
Plan, the Plan shall control.
2.    Terms and Conditions.  It is understood and agreed that the Award of
Restricted Shares evidenced hereby is subject to the following terms and
conditions:
(a)    Vesting of Award. Subject to Section 2(b) below and the other terms and
conditions of this Agreement, this Award shall become vested in one installment
on the fifth anniversary of the date hereof. Unless otherwise provided by the
Company, all dividends and other amounts receivable in connection with any
adjustments to the Shares under Section 4(c) of the Plan shall be subject to the
vesting schedule in this Section 2(a).
(b)    Termination of Service; Forfeiture of Unvested Shares.
(i)    In the event the Employee ceases to be an employee of the Company prior
to the date the Restricted Shares otherwise become vested due to his or her
death or Permanent Disability (as defined in the Company’s Incentive
Compensation Plan on the date hereof), the Restricted Shares shall become
immediately vested in full upon such termination of employment.
(ii)    In the event of termination of employment (other than by the Company for
Cause, as such term is defined in the Company’s Incentive Compensation Plan on
the date hereof, and other than as set forth in Section 2(b)(i), (iii) or (iv)
hereof) after the attainment of Retirement Age (as defined in the Company’s
Incentive Compensation Plan on the date hereof), the Applicable Percentage (as
defined below) of the Restricted Shares shall continue to vest on the schedule
set forth in Section 2(a) above so long as the Employee does not engage in any
activity in competition with any activity of the Company or any of its
Subsidiaries other than serving on the board of directors (or similar governing
body) of another company or as a consultant for no more than 26 weeks per
calendar year (“Competitive Activity”). In the event the Employee engages in a
Competitive Activity, any unvested Restricted Shares shall be forfeited by the
Employee and become the property of the Company. The “Applicable Percentage” of
the Restricted Shares will be equal to the number of full years elapsed from the
date hereof through the date of such termination of employment, divided by five.
The remaining portion of the Restricted Shares shall be immediately forfeited
upon such termination of employment.
(iii)    In the event the Employee ceases to be an employee of the Company after
a Change in Control (as defined below) due to termination by the Company not for
Cause on or before the second anniversary of the occurrence of the Change in
Control, the Restricted Shares, to the extent not already vested, shall become
immediately vested in full upon such termination of employment.
(iv)    In the event the Employee ceases to be an employee of the Company, other
than as set forth in Section 2(b)(iii) above, due to termination by the Company
not for Cause, a pro rata number of the Restricted Shares subject to the Award,
if not already vested, shall become vested upon such termination of service
determined by multiplying the total number of Restricted Shares subject to the
Award by a fraction, the numerator of which is the number of full years elapsed
since the date hereof through the Employee’s termination date and the
denominator of which is five. Any of the Restricted Shares subject to the Award
that are not vested, and do not become vested, at the time of termination shall
be immediately forfeited.


    

--------------------------------------------------------------------------------





(v)    If the Employee ceases to be an Employee of the Company for any other
reason prior to the date the Restricted Shares become vested, the Award shall be
forfeited by the Employee and become the property of the Company.
(vi)    For purposes of this Agreement, service with any of the Company’s
Subsidiaries (as defined in the Plan) shall be considered to be service with the
Company.
(vii)    “Change in Control” shall mean:
(A)
any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than a Permitted Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50% or more of the total voting
power or value of all the then outstanding Voting Securities; or

(B)
the individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Board”) together with those who become directors subsequent to
such date and whose recommendation, election or nomination for election to the
Board was approved by a vote of at least a majority of the directors then still
in office who either were directors as of such date or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

(C)
the consummation of a merger, consolidation, recapitalization, liquidation, sale
or disposition by the Company of all or substantially all of the Company's
assets, or reorganization of the Company, other than any such transaction which
would (x) result in more than 50% of the total voting power and value
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the former
shareholders of the Company and (y) not otherwise be deemed a Change in Control
under subparagraphs (A) or (B) of this paragraph.

“Permitted Persons” means (A) the Company; (B) any Related Party; or (C) any
group (as defined in Rule 13b-3 under the Exchange Act) comprised of any or all
of the foregoing.
“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.
“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.
(c)    Certificates.  Each certificate issued in respect of Restricted Shares
awarded hereunder shall be issued in book entry format with the Company’s
transfer agent and shall bear a legend disclosing the restrictions on
transferability imposed on such Restricted Shares by this Agreement (the
“Restrictive Legend”). Upon the vesting of Restricted Shares pursuant to
Section 2 hereof and the satisfaction of any withholding tax liability pursuant
to Section 5 hereof, such vested Shares, not bearing the Restrictive Legend,
shall be delivered to the Employee.
(d)    Rights of a Stockholder.  Prior to the time a Restricted Share is fully
vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.
(e)    No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.


-2-

--------------------------------------------------------------------------------





3.    Transfer of Shares. The Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.
4.    Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay any
issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
or by reason of the issuance of Shares.
5.    Withholding. No later than the date of vesting of (or the date of an
election by the Employee under Section 83(b) of the Code with respect to) the
Award granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to such Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at such time.
6.    References.  References herein to rights and obligations of the Employee
shall apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.
7.    Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:
Arch Capital Group Ltd.
Wessex House
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary
If to the Employee:
To the last address delivered to the Company by the
Employee in the manner set forth herein.
8.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws.
9.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.
10.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.


-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
ARCH CAPITAL GROUP LTD.
 
 
 
 
 
 
 
By:
/s/ Dawna Ferguson
 
 
Name:
Dawna Ferguson
 
 
Title:
Secretary


 
 
 
 
 
 
/s/ Andrew Rippert
 
 
Andrew Rippert
 
 
 
 





-4-